Name: Commission Regulation (EEC) No 1821/89 of 23 June 1989 determining the quantity of potatoes required for the manufacture of one tonne of starch, and the minimum price payable for that quantity
 Type: Regulation
 Subject Matter: foodstuff;  prices;  plant product;  agricultural structures and production
 Date Published: nan

 No L 177/32 Official Journal of the European Communities 24. 6. 89 COMMISSION REGULATION (EEC) No 1821/89 of 23 June 1989 determining the quantity of potatoes required for the manufacture of one tonne of starch, and the minimum price payable for that quantity HAS ADOPTED THIS REGULATION : Article 1 1 . The quantity of potatoes required for the manufacture of one tonne of starch and the minimum delivered factory price to be paid by the starch manufacturer shall be established using the Annex hereto. 2 . Where the starch content of potatoes is calculated by Reimann's or Perow's weight and corresponds to a figure which appears on two or three lines in the second column of the annex, the scales applicable shall be those corresponding to the second or to the third line. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213/89 (2), Having regard to Council Regulation (EEC) No 1008/86 of 25 March 1986 laying down detailed rules for production refunds applicable to potato starch (3), as amended by Regulation (EEC) No 1 223/89 (4), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1224/89 of 3 May 1989 setting for the 1989/ 1990 cereals marketing year the minimum price for potatoes to be paid by the starch manufacturer to the potato producer (s), and in particular Article 2 thereof, Whereas Article 1 of Regulation (EEC) No 1008/86 provides for the fixing by the Council of a minimum price to be paid by the starch manufacturer to the potato producer for the quantity of potatoes required to manufacture one tonne of starch and that this price is to be adjusted according to the quantity and starch content of the potatoes actually delivered ; whereas Regulation (EEC) No 1224/89 fixes the said minimum price at ECU 256,80 for the 1989/90 cereals marketing year ; Whereas it is necessary to lay down the exact minimum price to be paid in application of the abovementioned rules ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Commission Regulation (EEC) No 2726/88 (6) is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 128, 11 . 5 . 1989, p. 1 . (') OJ No L 94, 9 . 4. 1986, p. 5 . (&lt;) OJ No L 128, 11 . 5 . 1989, p. 13 . O OJ No L 128, 11 . 5 . 1989, p. 14 . (6) OJ No L 241 , 1 . 9 . 1988 , p. 99 . 24. 6. 89 Official Journal of the European Communities No L 177/33 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Peso bajo agua de 5 050 g de patatas (en gramos) Tenor en fÃ ©cula de patatas (en porcentaje) Cantidad de patatas necesaria para la fabricaciÃ ³n de 1 000 kg de fÃ ©cula (en kilogramos) Precio mÃ ­nimo a percibir por los productores para 1 000 kg de patatas (en ecus) VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) Producentens mindstepris pr. 1 000 kg kartofler (i ECU) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt der Kartoffeln (in Prozent) Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in Kilogramm) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis (in ECU) Ã Ã ¬Ã Ã ¿Ã  Ã ÃÃ  Ã Ã ¿ Ã Ã ´Ã Ã  5 050 ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ã ³Ã Ã ±Ã ¼Ã ¼Ã ¬Ã Ã ¹Ã ±) Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¬Ã ¼Ã Ã »Ã ¿ Ã Ã Ã ½ ÃÃ ±Ã Ã ±Ã Ã Ã ½ (%) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ±Ã Ã ±Ã Ã Ã ½ Ã ±ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® 1 000 Ã Ã ³Ã  Ã ±Ã ¼Ã Ã »Ã ¿Ã (Ã Ã µ Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · Ã ±ÃÃ  Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 Ã Ã ³Ã  ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ecu) Underwater weight ¢ of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (ECU) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã ©cus) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate (in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola (in kg) Prezzo minimo da percepire dal produttore per 1 000 kg di patate (in ECU) Onderwatergewicht van 5 050 g aardappelen ( ¡n g) Zetmeelgehalte van de aardappelen (in %) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (i" kg) Minimaal door de producent te ontvangen prijs per 1 000 kg aardappelen (in ecu) Peso debaixo de Ã ¡gua de 5 050 gr de batata (em gramas) Teor de fÃ ©cula de batata (em percentagem) Quantidade de batata necessÃ ¡ria ao fabrico de 1 000 kg de fÃ ©cula (em quilogramas) PreÃ §o minimo a cobrar pelos produtores para 1 000 kg de batata (em ECUs) 1 2 3 4 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 13.0 13.1 13.1 13.2 13.2 13.3 13.3 13.4 13.4 13.5 13.5 13.6 13.6 13.7 13.7 13.8 13.8 13.9 6 533 6 509 ' 6 486 6 463 6 439 6 416 6 393 6 369 6 346 6322 6 299 6 276 6 252 6 229 6 206 6182 6 159 6 136 39.31 39,45 39.59 39,73 39,88 40,02 40,17 40.32 40,47 40,62 40,77 40,92 41,07 41,23 41,38 41,54 41,70 41.85 No L 177/34 Official Journal of the European Communities 24. 6 . 89 l 2 3 4 370 371 372 373 374 375 376 377 378 379 380 381 382 383 384 385 386 387 388 389 390 391 392 393 394 395 396 397 398 399 400 401 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422 423 424 425 426 427 428 429 430 431 432 433 434 435 436 437 438 13,9 14,0 14.0 14.1 14.1 14.2 14.2 14.3 14.3 14.4 14.4 14.5 14.5 14.6 14.6 14.7 14.7 14.8 14.8 14.9 14,9 15,0 15.0 15.1 15.2 15.2 15.3 15.3 15.4 15,4 15.4 15.5 15.6 15.6 15.7 15.7 15.8 15.8 15.9 15,9 15,9 16,0 16,0 16,1 16,2 16,2 16,3 16.3 16.4 16,4 16.4 . 16.5 16.6 16,6 16,7 16.7 16.8 16,8 16,9 16,9 17.0 17.1 17.1 17.2 17,2 17.2 17.3 17.3 17.4 6 112 6 089 6 065 6 047 6 028 6 005 5 981 5 963 5 944 5 921 5 897 5 879 5 860 5 841 5 822 5 799 5 776 5 757 5 738 5 720 5 701 5 682 5 664 5 626 5 607 5 589 5 570 5 551 5 542 5 533 5 523 5 486 ' 5 467 5 449 5 430 5411 5 393 5 374 5 364 5 355 5 346 5 327 5 308 5 280 5 266 5 252 5 234 5 215 5 206 5 196 5 187 5 150 5 136 5 121 5 107 5 093 5 075 5 056 5 042 5 028 5 000 4 986 4 972 4 963 4 953 4 944 4 930 4 916 4 902 42,02 42,17 42,34 42,47 42.60 42.76 42.94 43,07 43,20 43.37 43,55 43,68 43,82 43,97 44,1 1 44.28 44,46 44.61 44,75 44,90 45,04 45.20 45,34 45,65 45.80 45.95 46,10 46,26 46,34 46.41 46.50 46.81 46,97 47,13 47.29 47,46 47.62 47,79 47,87 47.96 48,04 48.21 48.38 48.64 48.77 48,90 49.06 49,24 49,33 49.42 49.51 49,86 50,00 50,15 50,28 50,42 50,60 50,79 50.93 51.07 51,36 51,50 51.65 51,74 51,85 51.94 52,09 52,24 52.39 24. 6 . 89 Official Journal of the European Communities No L 177/35 l 2 3 4 439 440 441 442 443 444 445 446 447 448 449 450 451 452 453 454 455 456 457 458 459 460 461 462 463 464 465 466 467 468 469 470 471 472 473 474 475 476 477 478 479 480 48 1 481,6 482 483 483,2 484 484,8 485 486 486,4 487 488 489 490 491 492 493 494 495 496 497 498 499 500 501 502 503 17.4 17.5 17.5 17.6 17.6 17.7 17.7 17.8 17.8 17.9 17,9 18,0 18,1 18,1 18,2 18,2 18,2 18.3 18.4 18.4 18.5 18.5 18.6 18,6 18,7 18,7 18.7 18.8 18,9 18,9 19,0 19.0 19.1 19.1 19.2 19.2 19.3 19.3 19.4 19.4 19.5 19.5 19.6 19.6 19.7 19,7 19.7 19.8 19.8 19.9 19,9 19,9 20,0 20,0 20,1 20,1 20,2 20,2 20,3 20.3 20.4 20.4 20.5 20.5 20.6 20,6 20,7 20.7 20.8 4 888 4 874 4 860 4 846 4 832 4 818 4 804 4 790 4 776 4 762 4 748 4 720 4 706 4 692 4 685 4 679 4 673 4 645 4631 4 617 4 607 4 598 4 584 4 570 4 561 4 551 4 542 4 523 4 509 4 495 4 481 4 467 4 458 4 449 4 437 4 425 4 414 4 402 4 390 4 379 4 367 4 355 4 343 4 337 4 335 4 332 4 332 4 325 4318 4317 4311 4 309 4 305 4 299 4 294 4 290 4 287 4 285 4 283 4 280 4 278 4 276 4 273 4 271 4 266 4 262 4 259 4 257 4 255 52,54 52,69 52.84 52,99 53,15 53,30 53.46 53.61 53.77 53,93 54.09 54,41 54,57 54.73 54,81 54,88 54,95 55.29 55,45 55.62 55.74 55.85 56.02 56.19 56.30 56,43 56,54 56.78 56.95 57,13 57.31 57.49 57,60 57.72 57,88 58.03 58,18 58.34 58.50 58.64 58,80 58,97 59,13 59,21 59.24 59,28 59,28 59,38 59.47 59,49 59,57 59,60 59.65 59.73 59,80 59.86 59,90 59,93 59.96 60,00 60,03 60,06 60.10 60,13 60.20 60.25 60,30 60.32 60.35 No L 177/36 Official Journal of the European Communities 24. 6. 89 l 2 3 4 504 505 506 507 508 509 509,9 510 511 511,8 512 513 513.7 514 515 515,6 516 517 ­ 517.5 518 519 519,4 520 521 521.3 522 523 523,2 524 525 525.1 526 527 528 528.8 529 530 530.6 531 532 532.4 533 534 534.2 535 536 537 537,8 538 539 539,6 540 541 541,4 542 543 543,2 544 545 20,8 20,9 20,9 21,0 21,0 21,1 21,1 21,1 21,2 21,2 21,3 21,3 21.3 21.4 21,4 21.4 21.5 21,5 21.5 21 .6 21,6 21,6 21,7 21,7 21.7 21.8 21,8 21,8 21,9 21,9 21,9 22,0 22,0 22,1 22,1 22,2 22,2 22,2 22,3 22,3 22.3 22.4 22,4 22.4 22.5 22.5 22.6 22,6 22,7 22,7 22.7 22.8 22,8 22,8 22,9 22,9 22,9 23,0 23,0 4 252 4 248 4 243 4 238 4 234 4 229 4 224 4 224 4 219 4 215 4 214 4 209 4 206 4 204 4199 4196 4 194 4189 4187 4 184 4180 4178 4 175 4170 4 168 4 165 4160 4159 4155 4150 4150 4145 4140 4135 4 131 4 130 4125 4122 4119 4114 4112 4 111 4 108 4108 4 103 4 098 4 093 4089 4 088 4 083 4 080 4 078 4 076 4 075 4 072 4 066 4 066 4 061 4 056 60,40 60.45 60,52 60,59 60.65 60.72 60,80 60,80 60.87 60.93 60.94 61,01 61,06 61,08 61,16 61,20 61.23 61,30 61,33 61,38 61.44 61.46 61,51 61.58 61,61 61.66 61.73 61,75 61,81 61.88 61,88 61.95 62,03 62,10 62,16 62,18 62,25 62.30 62,35 62,42 62.45 62.47 62,51 62,51 62.59 62,66 62.74 62,80 62,82 62,89 62,94 62,97 63,00 63,02 63,06 63,16 63,16 63.24 63.31